Mr. (Miiei Justice Shepard
delivered the opinion of the Court:
The conclusions of the Patent Office tribunals, we ibinlc, are sound. Among tbe authorities cited in their support in tbe brief for tbe Commissioner, see Smith v. Nichols, 21 Wall. 112, 119, 22 L. ed. 566, 567; Howard v. Detroit Stove Works, 150 U. S. 164, 170, 37 L. ed. 1039, 1041, 14 Sup. Ct. Rep. 68; Re Iwan, 17 App. D. C. 566, 571; Re Welch, 28 App. D. C. 362, 364.
Being fully satisfied with tbe decisions quoted, it is unnecessary to further discuss tbe question.
Tbe decision is affirmed. Tbe clerk will certify this decision to the Commissioner of Patents as the law requires.

Affirmed.